DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 09/13/2022 have been entered. Claims 1, 4-11, and 14-20 are pending; claims 2-3 and 12-13 are canceled. 
3.	Applicant’s arguments, see page 7, filed 09/13/2022, with respect to rejection under 35 U.S.C. 112(b) of claims 1 and 11 have been fully considered and are persuasive.  The 112(b) rejections of claims 1 and 11 has been withdrawn. 
4.	Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues that the cited prior art of record Lee, Park, Chen and Survana fails to teach or suggest the feature of claim 1, including a detection of the change in the type of the floor occurs by detecting an amount of current intensity while the robot cleaner does not operate in a turbo mode for intensive cleaning (see pages 8-10). However, the feature of detection of floor condition when the robot cleaner is operating in a normal traveling mode/not in a turbo mode is old and well known in the art. Park further discloses Figs. 20(a) and 20(b) illustrates current intensity obtained to detect change in condition of the floor while traveling in a normal traveling operation. A rejection of claims 1 and 11 are fully laid out below.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-8, 10-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0265125 A1), in view of Park et al. (US 2019/0223678 A1), and further in view of Survana et al. (US 2019/0061157 A1).
a.	Regarding claims 1 and 11, Lee teaches:
A robot cleaner 1 (Fig. 1) for cleaning in consideration of a floor state through artificial intelligence (Abstract, “a robot cleaner may properly move around and perform vacuuming by taking into account conditions of a floor surface.”), the robot cleaner 1 comprising: 
a cleaning unit 20 (Fig. 2) including a suction unit 23 (Fig. 2, [0062]-[0063]) and a mopping unit; 
a driving motor 30 (Fig. 2) to drive the robot cleaner ([0060], “The drive wheel assembly 30 includes drive wheels 33 and 35 that enable running motions”); and 
a processor 200 (Fig. 4) configured to: 
obtain a (protruding area) based on cleaning data ([0097]-[0098], [0104], “The controller 200 may determine whether there is a cliff based on a sensor value of the floor detection sensor 50 and whether there is a doorsill based on measurements of the floor detection sensor 50 and the tilt sensor 70.”); 
control the driving motor to determine an entrance direction of the robot cleaner when the robot cleaner enters the (protruding area) (Figs. 7A-7E, [0119]-[0127], Fig. 7C specifically illustrates the robot cleaner changing direction upon contact with the doorsill H); 
Yet, Lee does not specifically teach a communication interface configured to communicate with a server; the cleaning unit including a mopping unit; the driving motor includes a left wheel motor to drive a left wheel and a right wheel motor to drive a right wheel; the protruding area is a specific area representing a carpet area or a rug area; and the processor is configured to generate a first virtual wall surrounding an area larger than the specific area when the robot cleaner enters the specific area; obtain at least one of an intensity of a first current applied to the left wheel motor or an intensity of a second current applied to the right wheel motor; and based on the at least one of the intensity of the first current or the intensity of the second current being equal to or greater than a preset intensity, in a state in which the robot cleaner does not operate in a turbo mode for intensive cleaning, determine an area from which the at least one of the intensity of the first current or the intensity of the second current is obtained as being the carpet area or the rug area. 
	However, in the same field of endeavor, Park teaches the cleaning unit including a mopping unit (Fig. 2, [0048], “The spin module 120 is configured to perform a mopping operation while in contact with a floor.”; [0050], “The rolling module 130 is configured to come into contact with a floor. The rolling module 130 may be configured to come into contact with a floor so as to perform a mopping operation.”);
wherein the driving motor includes: 
a left wheel motor to drive a left wheel ([0137], “The spin module 120 includes a spin drive unit 124 for supplying the driving force required for rotation of the spin mops 120a and 120b. The spin drive unit 124 may be an assembly including at least a motor. The spin module 120 includes a left spin drive unit 124 for supplying the driving force required for rotation of the left spin rotating shaft 128, and a right spin drive unit 124 for supplying the driving force required for rotation of the right spin rotating shaft 128”); and 
a right wheel motor to drive a right wheel ([0137], “The spin module 120 includes a spin drive unit 124 for supplying the driving force required for rotation of the spin mops 120a and 120b. The spin drive unit 124 may be an assembly including at least a motor. The spin module 120 includes a left spin drive unit 124 for supplying the driving force required for rotation of the left spin rotating shaft 128, and a right spin drive unit 124 for supplying the driving force required for rotation of the right spin rotating shaft 128”)
	a processor is configured to obtain a specific area representing a carpet area or a rug area based on cleaning data ([0071]-[0072]); and to control the driving motor to drive the robot cleaner on the specific area ([0339], “The coarse floor 1430 may be a floor made of a material having a coarse surface, such as a wood plate and a carpet.”; [0341], “Accordingly, when the robot cleaner 100 is controlled to travel with the same driving force, the actual traveling speed of the robot cleaner 100 on the coarse floor 1430 may be lower than on the linoleum sheet 1410. The controller 20 may control the motors 124 and 137d by respectively compensating the outputs of the motors 124 and 137d using information, such as acceleration and speed, detected by the sensor unit 810.”);
obtain at least one of an intensity of a first current applied to the left wheel motor or an intensity of a second current applied to the right wheel motor ([0183], “a current detector (not shown) for detecting current flowing to the motor 124”; [0354], “The controller 20 may detect a change in the position of the robot cleaner 100 and a change in the load current of the motors 124 and 137d of the mops 120a, 120b and 130a at a specific area of a floor based on data detected by the sensor unit 810”);
based on the at least one of the intensity of the first current or the intensity of the second current is equal to or greater than a preset intensity (Fig. 20(a) shows the intensity of current value for coarse floor is greater than the intensity of current value for hard floor, which indicates that the intensity of current value for hard floor can be a preset current intensity for coarse floor), in a state in which the robot cleaner does not operate in a turbo mode for intensive cleaning ([0365] “Although FIG. 20(a) illustrates load current values of the motor during forward traveling on several types of floors, the present invention is not limited thereto.”; [0366] “FIG. 20(b) illustrates position information detected during a normal forward traveling operation. For example, the position information may be heading angle information.” - It can be understood by one of ordinary skill in the art that the robot will continuously detect a condition of the floor while performing a normal forward traveling operation, which is distinguished from a concentrated cleaning operation (corresponds with turbo mode for intensive cleaning of the claim) as described in paragraphs [0177] and [0265], where the robot is to maintained in a stationary state to perform concentrated cleaning), determine an area from which the at least one of the intensity of the first current or the intensity of the second current is obtained as being the carpet area or the rug area (Fig. 20(a), [0356]-[0360]).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the teachings of Lee to include a mopping unit, to detect a specific area representing a carpet area or a rug area based on current intensities of wheel motors of the robot cleaner while the robot cleaner does not operate in a turbo mode for intensive cleaning, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  
Park fails to specifically teach a communication interface configured to communicate with a server; the processor is configured to generate a first virtual wall surrounding an area larger than the specific area when the robot enters the specific area.
	However, in the same field of endeavor, Suvarna teaches:
a communication interface 632 (Fig. 6, “transceivers”) configured to communicate with a server 638 (Fig. 6, [0030]); 
generate a first virtual wall surrounding an area larger than a specific area when the robot cleaner enters the specific area ([0077] “As the robot executes a cleaning run, it will access each partial map as needed, and will also access the local coordinates of the virtual boundary segment for that partial map. The robot processor will continuously detect its current location using a LIDAR or other mechanism, and will compare its coordinates to the coordinates of the virtual boundary segments. When a boundary segment is reached, the robot will change direction. The robot will detect when the front edge of the robot is sufficiently close to the boundary to still allow the robot to turn, move to the adjacent uncleaned swath, and then reverse direction to continue cleaning.”; [0079], “the robot can identify a virtual boundary corresponding to the recorded boundary location, without the need for a physical boundary indicator to remain in place … The robot may extend boundaries that don't go all the way to a wall, or make them closer to an object, as discussed above.”); 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, as modified by Park, to communicate the robot with a server, and to generate a first virtual wall surrounding an area larger than a specific area when the robot cleaner enters the specific area, as taught by Suvarna. This modification prevents the robot from traveling to another area while cleaning the specific area, and to reduces data load stored on the robot by communicating with the server. 

b.	Regarding claims 4 and 14, Lee further teaches wherein the processor is further configured to: control the driving motor such that the robot cleaner enters in a diagonal direction from a boundary line of the (protruding area), when entering (the protruding area) (Figs. 7A-7E, [0119]-[0127], Fig. 7C specifically illustrates the robot cleaner enters in a diagonal direction upon contact with the doorsill H).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area (see paras. [0339] and [0341] of Park). 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee to detect a specific area representing a carpet area or a rug area, and to control the robot cleaner accordingly, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  

c.	Regarding claims 5 and 15, Lee further teaches wherein the processor is further configured to: control the driving motor such that the robot cleaner enters while forming a predetermined angle with respect to a boundary line of the (protruding area), when entering the (protruding area) (Figs. 7A-7E, [0125], “Specifically, the drive wheel driver 330 controls the drive wheels 33 and 35 to rotate the main body 2 to an angle of θ1⁰ in the opposite direction of the obstacle W and move it forward at the angle of θ1⁰.”).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area (see paras. [0339] and [0341] of Park). 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee to detect a specific area representing a carpet area or a rug area, and to control the robot cleaner accordingly, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  

d.	Regarding claims 6 and 16, Lee further teaches wherein the processor is further configured to: control the cleaning unit and the driving motor such that an operating mode of the robot cleaner is a preset mode, when the robot cleaner enters the (protruding area) (Figs. 7A-7E, [0123], “If it is finally determined that there is a doorsill, the drive wheel driver 330 may control the drive wheels 33 and 35 to move the robot cleaner 1 according to the running pattern in climbing over the doorsill. A basic running pattern in climbing over the doorsill may be preset as a left/right zigzag pattern or right/left zigzag pattern.”).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area (see paras. [0339] and [0341] of Park). 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee to detect a specific area representing a carpet area or a rug area, and to control the robot cleaner accordingly, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  

e.	Regarding claims 7 and 17, the teachings of Lee, Park, and Suvarna have been discussed above. Lee and Park do not specifically teach wherein the first virtual wall is generated to intensively clean the carpet area or the rug area.
However, in the same field of endeavor, Suvarna teaches wherein the first virtual wall is generated to intensively clean the area ([0081], “The schedule may also indicate that certain areas are to have more intense cleaning, such as a slower robot cleaner speed and/or higher vacuum power, or other operational modifications of the robot cleaner operation. The intensive cleaning or other operational modifications may also be in a non-scheduled mode.”).
	It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park and Suvarna, to intensively clean the area where the first virtual wall is generated, in order to improve cleaning performance and result in more debris collected on areas that are carpeted due to the thickness of the carpet. 

f.	Regarding claims 8 and 18, the teachings of Lee, Park, and Suvarna have been discussed above. Lee and Park do not specifically teach wherein the processor is further configured to: remove the first virtual wall when the robot cleaner terminates the cleaning of the carpet area or the rug area.
However, Suvarna teaches wherein the processor is further configured to: remove the first virtual wall when the robot cleaner terminates the cleaning of the area ([0082], “the virtual boundary can act as a gate, containing the robot to a certain area until the area is cleaned, then opening the boundary to allow the robot to clean another area”.).
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park, to remove the first virtual wall when the robot when the robot cleaner terminates the cleaning of the area, as taught by Suvarna, in order to allow the robot cleaner to clean another area. 

g.	Regarding claims 10 and 20, Lee further teaches wherein the cleaning data includes information on a result obtained as the robot cleaner cleans based on a cleaning map ([0069], “Specifically, the vision sensor 4 may extract features from the image data of an image above the robot cleaner 1, recognize a position of the robot cleaner 1 using the features, generate a map of a vacuuming area, and even enable a current position of the robot cleaner 1 to be determined on the map.” – A current position of the robot cleaner 1 is determined as a result obtained based on the cleaning map).

7.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Park, and Suvarna, and in further view of Williams et al. (US 2016/0297072 A1).
Regarding claims 9 and 19, the teachings of Lee, Park, and Suvarna have been discussed above. Lee, Park, and Suvarna do not specifically teach wherein the processor is further configured to: generate a second virtual wall surrounding an area smaller than the carpet area or the rug area when the robot cleaner deviates from the carpet area or the rug area, after removing the first virtual wall, and wherein the second virtual wall is generated to prevent the carpet area or the rug area from being repeatedly cleaned.
However, Williams teaches wherein the processor is further configured to: generate a second virtual wall having an area when the robot cleaner deviates from the area, after removing the first virtual wall (Fig. 5B, [0063], “In order to prevent the robot 400 from returning to the region 430a, where it has already executed a cleaning operation, the controller 390 can establish a virtual barrier 450 that marks regions that the robot 400 has already cleaned, as shown in the portion 423”), and 
wherein the second virtual wall is generated to prevent the area from being repeatedly cleaned (Fig. 5B, [0063], “In order to prevent the robot 400 from returning to the region 430a, where it has already executed a cleaning operation, the controller 390 can establish a virtual barrier 450 that marks regions that the robot 400 has already cleaned, as shown in the portion 423”).
	It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park and Suvarna, to generate a second virtual wall to prevent the carpet area or the rug area from being repeatedly clean, as taught by Williams. This modification results in a system that improves efficiency while performing a cleaning operation and thus saving battery life of the robot cleaner by preventing the robot cleaner from repeatedly cleaning an area.   
Yet, Williams does not specifically teach the virtual wall surrounding an area smaller than the carpet area or the rug area. However, it would have been obvious matter of design choice to one of ordinary skill in the art before the time the filing was made to generate the virtual wall having an area smaller than the carpet area or the rug area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kim et al. (US 2019/0015985 A1) teaches a moving robot configured to travel, generate a map, and moves based on the map.
	Chiu (US 2006/0259194 A1) teaches a virtual wall system which generates a virtual wall for altering movement activity of a mobile robotic device operating in a defined working area.
	Kim et al. (US 2012/0125363 A1) teaches a robot cleaner configured to detect an RPM and a current of a main brush motor to determine a type of floor according to the detected RPM and current of the main brush motor, and control an operation of the robot cleaner based on the determined type of floor. 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664